Title: Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot to Colonels Charles O’Hara and Humphrey Stephens, and Captain Richard FitzPatrick, [11 April 1778]
From: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias
To: O’Hara, Charles,Stephens, Humphrey,FitzPatrick, Richard


[Newtown, Pennsylvania, April 11, 1778]
The Commissioners, appointed by His Excellency General Washington, “to confer, determine and agree upon a Treaty and Convention, for the exchange of prisoners of war, and for all matters whatsoever, that may be properly contained therein,” are inexpressibly concerned, to find, that the Commissioners on the part of General Sir William Howe should think it necessary to make the objections stated to their powers, and supported, as they apprehend, by the most conclusive reasons—an insurmountable obstacle to the progress of a negotiation, intended to answer the most benevolent and estimable purposes. As General Sir William Howe must be supposed fully impowered to enter into the Treaty, his commission imports, they can conceive no sufficient reason, for not declaring his powers, and would flatter themselves that nothing can be easier, than to remove the cause of their objections, and to proceed in the business, on admissible terms. They are ready and solicitous to treat on fair, proper, and equal ground such as will give efficacy to their proceedings, and place a public act, on the foundation of public authority.
Willm. Grayson
Rob: H. Harrison
Alex Hamilton
Elias Boudinot
Newton April 11th. 1778
To
Colonel Chs. O Hara
Colonel Humphery Stephens
Capt. Richard Fitz Patrick

